AO 442 (Rev. 11/11) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                                                                           3/7/2019


                                                                   for the                                            S/J.Vasquez

                                                      WesternDistrict
                                                 __________  District of
                                                                      of Virginia
                                                                         __________

                      United States of America
                                 v.                                  )
                       Jonathan Rocas-Osorio                         )       Case No.    5:19-cr-00008-09
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                              Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)      Jonathan Rocas-Osorio                                                                                   ,
who is accused of an offense or violation based on the following document filed with the court:

✔ Indictment
u                          u Superseding Indictment          u Information      u Superseding Information             u Complaint
u Probation Violation Petition              u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:
  Drug Conspiracy




Date:          03/05/2019                                                                                                 For
                                                                                           Issuing officer’s signature

City and state:          Harrisonburg, VA                                               Honorable Elizabeth K. Dillon
                                                                                             Printed name and title


                                                                   Return

          This warrant was received on (date)      3/5/19                , and the person was arrested on (date) 3/7/19
at (city and state)     Harrisonburg, VA                       .
                                                                                                         Digitally signed by DARYL BENDER
Date: 3/7/19
                                                                         DARYL BENDER                    Date: 2019.03.07 10:56:34 -05'00'
                                                                                          Arresting officer’s signature

                                                                         Daryl Bender     DUSM
                                                                                             Printed name and title


            Case 5:19-cr-00008-MFU-JCH Document 57 Filed 03/07/19 Page 1 of 1 Pageid#: 78
